Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
         Allowable Subject Matter
Claims 1-3, 7, 14, 16-22 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1 and 14, the present invention from the present application discloses a user device in which “request a server to register a second user device that is unable to perform the user input for generating the metadata and the image forming apparatus to which the second user device is to transmit the metadata, generate the metadata by defining an operation of a software button or hardware button provided in the second user device and make the second user device interoperate with the server, and as a structure of a web page provided by the server receiving information obtained by the second user device is changed, generate metadata having changed location information of the print job target and control the communicator to transmit the generated metadata to the second user device” which is allowable in combination with the other claimed limitations. 
As to claims 16 and 22, the present invention from the present application discloses a user device in which “request a server to register a second user device that is unable to perform the user input for generating the metadata and the image forming apparatus to which the second user device is to transmit the metadata” which is allowable in combination with the other claimed limitations. 


The closest prior art such as Lee (US P. No. 8934120), which is recorded in the previous office action filed 09/08/2021; and Kim (US P. No. 2020/0258079) and Umeya et al. (US P. No. 2019/0037037), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Kim (US P. No. 2020/0258079) discloses each of the second user terminals makes a request for supporter registration for the newly registered text to the text currency server according to a request of the second user.
Umeya et al. (US P. No. 2019/0037037) discloses the controller registers a use condition. More specifically, the first user terminal requests the management server to register a use condition on the second user terminal in accordance with an input operation of the manager.



	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dec. 20, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672